Case 4:21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 1 of 11 PagelD# 7

€. CT Corporation

TO: Amtrak Legal Department

Amtrak

Service of Process

Transmittal
02/23/2021
CT Log Number 539097195

1 MASSACHUSETTS AVE NW # 549
WASHINGTON, DC 20001-1401

RE: Process Served in District of Columbia

FOR: National Railroad Passenger Corporation (Domestic State: DC)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:
ON WHOM PROGESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

LYNMEKO GREEN, PLTF. vs. NATIONAL RAILROAD PASSENGER CORP., ETC., DFT.

None Specified
Case # CL2001085B04

Personal Injury - Failure to Maintain Premises in a Safe Condition

C T Corporation System, Washington, DC

By Process Server on 02/23/2021 at 15:36

District of Columbia

None Specified

None Specified

SOP Papers with Transmittal, via UPS Next Day Air , 12X212780113273014
Image SOP

Email Notification, Camille Ross ucar@amtrak.com

Email Notification, Brookklin Brown brookktin.brown@amtrak.com
Email Notification, Amtrak Legal Department sop@amtrak.cam
Email Notification, Vicki Duncan vicki.duncan@amtrak.com

C T Corporation System

1015 15th Street, NW

Sulte 1600
Washington, DC 20005

866-401-8252
EastTeam2@walterskluwer,com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any ather information contalned in the included documents. The recipient{s}
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained fn this form, including for any omissions or inaccuracies that may be cantained

therein.

Hema

 

 

 

RECEIVED

AMTRAK

—

FEB. 23 2021
ELEANOR D. ACHESON DEFENDANT'S

rs

Page f of 1/SS

 

 

 

EXECUTIVE VICE PRESIDENT, Wie
CHIEF LEGAL OFFICER, -EX@IBIT
GENERAL COUNSEL & CORPORATE SECRETARY

 
Case 4:21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 2 of 11 PagelD# 8

r 4)

COOPER HUBLEY
AVO® Law Firm
125 St Pauls Blvd,
Suite 510
Norfolk, VA 23510

 

 

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF
NEWPORT NEWS

LYNMEKO GREIN,
Plaintiff,
i Case Nol LQO0103S B- oY

PLAINTIFF DEMANDS
TRIAL BY JURY

NATIONAL RAILROAD PASSENGER CORP,
d/b/a “Amtrak, "
Defendant.
COMPL

Plaintiff, Lynmeko Green (Plaintiff’ or “Green”), by counsel, moves for
judgment against the Defendant, NATIONAL RAILROAD PASSENGER CORP.
(hereinafter “Amtrak”), for the following reasons:

1. Amtrak conducts substantial business activity in the City of Newport News,
Virginia, Plaintiff resides in Williamsburg, Virginia,

2. On or about April 16, 2018, Plaintiff was a passenger aboard the Amtrak Train
No. 80 (hereinafter “the Train") which departed from Selma, North Carolina and arrived
at Richmond Staples Mills station in Henrico County, Virginia. Green was scheduled
to switch trains at Richmond Staples Mills station and take a connecting train to

Williamsburg, Virginia.

~~

“ry

cry
25

meee

pees eSEIPRELG  bael
Case 4:21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 3 of 11 PagelD# 9

‘ \

COOPER HURLEY
AV® Law Firm
125 St Pauls Blvd,
Suite 510
Norfolk, VA 23510

 

 

3, On or about April 16, 2018, after the Train from North Carolina arrived at

Richmond Staples Mills, Plaintiff attempted to exit the Train. Plaintiff was caused to ,

fall as she attempted to exit the railcar on steps that were in an unsafe condition for
passenger use as slippery, wet, or having a liquid foreign substance, Plaintiff was
caused to fall due to Amtrak's negligently provided method of egress from the train car
for its passengers, including the unsafe use of slippery surfaces, wet steps, or steps with
other liquids, that descended from the train.

4. At all times material hereto, all of the property, equipment, machinery,
vehicles, and operations involved in this incident or hereinafter described were owned,
operated, inspected, maintained, and/or under the direction and control of the Defendant,
Amtralc.'

5, At all times material hereto, Defendant Amtrak acted as a commercial
common cartier for hire and thereby owed all passengers, including Plaintiff, a high
degtee of care, as well as the duty to use ordinary care to protect the safety of passengers.

.6, At all times material hereto, Defendant Amtrak is vicaviously liable for the
negligent acts and/or omissions of its duly authorized agents, servants, workmen,
employees, supervisors, and/or managers all of whom were acting within and in the
course and scope of their employment for Defendant.

.7, At all times material hereto, it was the duty of the Defendant to act. with
reasonable cave and due regard for the safety of others, especially passenger invitees

including Plaintiff.
Case 4:21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 4 of 11 PagelD# 10

 

8, Notwithstanding the aforementioned duties, Defendant breached the duties
owed to Plaintiff and negligently, recklessly, and carelessly acted, and/or failed to act
reasonably, through their duly authorized agents, servants, workmen, employees,
supervisors, and/or managers acting within and in the course and scope of their
employment. )

9, The negligence, recklessness, and/or carelessness of Defendant consisted of
the following:

a, , Failing to provide an escort for passengers exiting the train car and/or failing
to provide any assistance to passengers trying to exit on the unsafe and dangerously
slippery steps;

b. Failing to comply with safety rules, operating rules, and/or regulations for
passenger safety;

c.: Failing to adopt proper protocols, procedures, policies, safety rules, operating
rules, and/or regulations to ensure a reasonably safe egress for passengers exiting
the train cars;

d.. Using dangerous and unsafe wet steps, and/or unsafe steps with liquid on the
surface, for passengers exiting the train cars;

e. Failing to use and provide.a safe method of egress for passengers exiting the
train cars and failing to make sure that the steps used by passengers to exit the train
were dry and safe;

£. . Permitting a dangerous condition to exist;

g. Failing to provide proper training and/or instruction for employees and
COOPER HURLEY .
AV® Law Firm
125 St Pauls Blvd. 3

Suite 510
Norfolk, VA23510

 

 
Case 4:21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 5 of 11 PagelD# 11

.

’

COOPER HURLEY
AVO Law Firm
125 St Pauls Blyd,
Suite 510
Norfolk, VA 23510

 

 

passengers:
h. Failing to provide proper oversight of employee action, behavior, and
conduct;
i, Failing to provide and implement proper safety redundancies to ensure
incidents such as this could and would not occur;
j. Failing to use due care under the circumstances, including failing to warn
Plaintiff about the dangers of the wet steps;
k. Failing to make sure that the attendant, who normally assisted passengers to
exit the train safely, was present to assist Plaintiff instead of talking to another
employee when Plaintiff was exiting the train;
]. Such other and further acts of negligence, carelessness, and recklessness as will
be developed by future discovery in this case; and
m. Being otherwise negligent in law and/or fact.

10, As a direct and proximate result thereof, due to the negligence of Defendant
herein, Plaintiff has suffered serious bodily injury; has been and will continue to bes
forced to incur substantial medical bills in an effort to be cured of her injuries; has
incurred, and will cists to incur, lost wages and/ay reduced income; has suffered,
and continues to suffer, severe physical pain and mental anguish; has been und continues
to be inconvenienced; has lost and will continue to lose out on enjoyment of life's
pleasures; and has been|prevented and will in the future be hindered from attending to

her business and personal affairs.
Case 4:21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 6 of 11 PagelD# 12

 

ns
~~

WHEREFORE, Plaintiff prays for judgment against the Defendant in the
" amount of $ 2,000,000.00 (two million dollars) as compensatory damages plus interest
from the date of the injury until paid, plus the costs in this matter expended.

PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.

LYNMEKO GREEN

By

 

OF Counsel’ /

John M. Cooper, Esquire (VSB # 29064)
Cooper HURLEY INJURY LAWYERS

125 St, Pauls Blvd, Suite 510

Norfolk, VA 23510

(757) 445-0077 (phone)

(757) 455-8274 (fax)

jcooper@cooperhurley.com
Counsel for Plaintiff

COOPER HURLEY i
AV@ Law Firm : 5
125 St Pauls Bivd,
Suite 510
Norfolk, VA 23510

 
Case 4721-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 7 of 11 PagelD# 13

VIRGINIA:

IN THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS

LYNMEKO GREEN
Case No.: CL2001085B-04

Plaintiff,

Vv.

NATIONAL RAILROAD PASSENGER
CORP. d/b/a “Amtrak”

Defendant.

 

DEFENDANT NATIONAL RAILROAD PASSENGER CORP.’s
ANSWER TO PLAINTIFF’?S COMPLAINT

COMES NOW Defendant, National Railroad Passenger Corporation d/b/a “Amtrak”
(“Defendant”) by and through counsel, KIERNAN TREBACH LLP, and for its Answer to
Plaintiff's Complaint, states the following:

PARTIES

1, Defendant is without sufficient information or belief to admit or deny the
allegations contained in Paragraph 1 of the Complaint concerning where Plaintiff resides.
Defendant only admits that it conducts business activity in the City of Newport News, Virginia.

Z Defendant is without sufficient information or belief to admit or deny the

allegations contained in Paragraph 2 of the Complaint and therefore denies the same.

Br Defendant denies the allegations in Paragraph 3 of the Complaint and demands
strict proof thereof.
4. Defendant is without sufficient information or belief to admit or deny the

allegations contained in Paragraph 4 of the Complaint and therefore denies the same and demands

strict proof thereof.

 

 

 
Case 4:21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 8 of 11 PagelD# 14

5. Plaintiff's allegations in Paragraph 5 are legal conclusions and require no response
by Defendant. To the extent that any answer is required, Defendant denies the allegations to the
extent the exceed the duties required of this Defendant pursuant to common law or statute, is
without sufficient information or belief to admit or deny the allegations contained in Paragraph 5
of the Complaint as it does not have proof Plaintiff was a passenger, and therefore denies the same
and demands strict proof thereof.

6, Plaintiff's allegations in Paragraph 6 are legal conclusions and require no response
by Defendant. To the extent that any answer is required, Defendant is without sufficient
information or belief to admit or deny the allegations contained in Paragraph 6 of the Complaint,
and therefore denies the same.

7. Plaintiff's allegations in Paragraph 7 are legal conclusions and require no response
by Defendant. To the extent that any answer is required, Defendant denies the allegations to the
extent they exceed the scope of rights and duties as set forth in common law or by statute, and
holds Plaintiff to her proofs at trial.

8. Defendant denies the allegations in Paragraph 8 of the Complaint.

9. Defendant denies the allegations contained in Paragraph 9 of Plaintiffs Complaint,
including subparts (a) through (1).

10. Defendant denies the allegations contained in Paragraph 10 of Plaintiff's
Complaint, denies that Plaintiff was injured in the manner and to the extent alleged, and demands
strict proof thereof.

11. Any allegation that is not expressly admitted is denied.

 

 

 
Case 4:

 

21-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 9 of 11 PagelD# 15

WHEREFORE, Defendant Amtrak denies that it is indebted to Plaintiff in a sum of Two
Million Dollars and Zero Cents ($2,000,000.00) in compensatory damages, plus post-judgment
interest from the date of the judgment and all litigation costs, or in any amount.

AFFIRMATIVE DEFENSES
Defendant, by and through counsel, KIERNAN TREBACH LLP, pleads the following
affirmative defenses to the Complaint:
FIRST AFFIRMATIVE DEFENSE
Plaintiff's Complaint fails to state a claim upon which relief may be granted.
SECOND AFFIRMATIVE DEFENSE

Recovery of all or part of Plaintiff's damages are or may be barred by operation of statute
and regulation.

THIRD AFFIRMATIVE DEFENSE

Plaintiff’s claims must fail, in whole or in part, because Amtrak did not breach any duty of
care owed to Plaintiff.

FOURTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred or diminished by her own sole or contributory negligence,
which negligence was the cause of all or part of her own injuries and damages.
FIFTH AFFIRMATIVE DEFENSE
Plaintiff failed to take due and appropriate care in the mitigation of her alleged injuries
and damages and her recovery from Defendant is therefore barred in whole or in part.
SIXTH AFFIRMATIVE DEFENSE
Some or all of Plaintiff's claimed damages are attributable to the intervening and/or

superseding acts of negligence, breaches, and/or other wrongdoing of others.

 

 
Case 4:

5

4

 

 

1-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 10 of 11 PagelD# 16

SEVENTH AFFIRMATIVE DEFENSE
Plaintiff's alleged damages are not causally related to the events alleged in the Complaint.
EIGHTH AFFIRMATIVE DEFENSE
Plaintiff's alleged injuries and damages were proximately caused by act(s) of commission
or omission of third parties over whom this Defendant exercised no control or right to control,
which act(s) intervened between Defendant’s acts and Plaintiff's alleged injury, thereby barring
Plaintiff from any recovery from Defendant.
NINTH AFFIRMATIVE DEFENSE
The Plaintiff's claims are barred, in whole or in part, because the Plaintiffs alleged
injuries and damages, if any, were caused by pre-existing conditions and/or injury-producing
incidents other than the incident of which is complained.
TENTH AFFIRMATIVE DEFENSE
Defendant Amtrak denies all allegations of negligence and/or breach of duty as set forth in

the Complaint.

ELEVENTH AFFIRMATIVE DEFENSE

All defenses are hereby preserved.
TWELFTH AFFIRMATIVE DEFENSE
Defendant intends to rely upon other affirmative defenses which may become available or
apparent during discovery, and hereby reserves the right to amend its Answer to assert such
defenses.
WHEREFORE, Defendant prays that Plaintiff's Complaint be dismissed and/or that

judgment be entered in favor of Defendant.

 
Case 412

 

4

?1-cv-00029-AWA-DEM Document 1-2 Filed 03/17/21 Page 11 of 11 PagelD# 17

JURY DEMAND

Defendant demands a trial by jury on all issues raised herein.

Date: March 12, 2021 KIERNAN TREBACH LLP

Buus [k brortl uty
Felicity A. McGrath, Esq. (VSB No. 41708)
1233 20" St., N.W., Ste. 800
Washington, D.C. 20036
Tel: (202) 712-7000
Fax: (202) 712-7100
fincerath@kiernantrebach.com
Counsel for Defendant National Railroad
Passenger Corporation d/b/a Amtrak

CERTIFICATE OF SERVICE
[hereby certify that on March 12, 2021, a true and correct copy of the foregoing was served
by U.S. Mail, first-class, postage prepaid and e-mail on the following:
John M. Cooper, Esq.
Cooper Hurley Injury Lawyers

125 St. Pauls Blvd, Suite 10
Norfolk, VA 23510

Ais & Gott che

Felicity A. McGrath, Esq.

 

 
